i0i^%-0^01,03,0^Mfic^

Lexter Kossie#700661
William McConnell Unit
3001 South Emily Drive
Beeville,    Texas 78102


April 26,    2015



Texas Court of Criminal Appeals                                W    29-2015
P.O. BOX 12308, Capitol Station
Austin,    Texas    78711




RE: WR NOs.       10,978-01       thru 10,978-16
       Tr.Ct.NOs.       679887-A thru 679887-K
       185th District Court - Harris County


Dear    Clerk:


           Recently I have been cited for abuse of the writ.             In
order for me to show that the claims I intend to raise in my
subsequent writ are not barred by Sec 4 I am requesting the
docket    sheet    of    all   the writs mentioned   above with a   list of
all of the claims presented in each of those application. With
out a list of all of the claims            I cannot show that the claims
I intend to raise have not been raised before in those prior
applications.
           Thank you for any consideration given in this matter.


                                                     Sincerely,




ccrFile                                              LexfSi? Kennon Kossie